Exhibit 10.1


JOUNCE THERAPEUTICS, INC.
2017 EMPLOYEE STOCK PURCHASE PLAN, AS AMENDED
The purpose of the Jounce Therapeutics, Inc. 2017 Employee Stock Purchase Plan,
as amended (“the Plan”) is to provide eligible employees of Jounce Therapeutics,
Inc. (the “Company”) and each Designated Subsidiary (as defined in Section 11)
with opportunities to purchase shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”). 302,000 shares of Common Stock in the
aggregate have been approved and reserved for this purpose, plus on January 1,
2018, and each January 1 thereafter through January 1, 2027, the number of
shares of Common Stock reserved and available for issuance under the Plan shall
be cumulatively increased by the least of (i) one percent (1%) of the number of
shares of Common Stock issued and outstanding on the immediately preceding
December 31st, (ii) 603,000 shares of Common Stock or (iii) such number of
shares of Common Stock as determined by the Administrator. The Plan is intended
to constitute an “employee stock purchase plan” within the meaning of Section
423(b) of the Internal Revenue Code of 1986, as amended (the “Code”), and shall
be interpreted in accordance with that intent.
1.Administration. The Plan will be administered by the Compensation Committee of
the Board of Directors of the Company (the “Board”) (the “Administrator”),
unless an alternative Administrator is appointed by the Board. The Administrator
has authority at any time to: (i) adopt, alter and repeal such rules, guidelines
and practices for the administration of the Plan and for its own acts and
proceedings as it shall deem advisable; (ii) interpret the terms and provisions
of the Plan; (iii) make all determinations it deems advisable for the
administration of the Plan; (iv) decide all disputes arising in connection with
the Plan; and (v) otherwise supervise the


1

--------------------------------------------------------------------------------




administration of the Plan. All interpretations and decisions of the
Administrator shall be binding on all persons, including the Company and the
Participants. No member of the Board or individual exercising administrative
authority with respect to the Plan shall be liable for any action or
determination made in good faith with respect to the Plan or any option granted
hereunder.
2.Offerings. The Company will make one or more offerings to eligible employees
to purchase Common Stock under the Plan (“Offerings”). Unless otherwise
determined by the Administrator, an Offering will begin on the first business
day occurring on or after each May 15 and November 15 and will end on the last
business day occurring on or before the following November 14 and May 14,
respectively. The Administrator may, in its discretion, designate a different
period for any Offering, provided that no Offering shall exceed six months in
duration or overlap any other Offering.
3.Eligibility. All individuals classified as employees on the payroll records of
the Company and each Designated Subsidiary are eligible to participate in any
one or more of the Offerings under the Plan, provided that as of the first day
of the applicable Offering (the “Offering Date”) they are customarily employed
by the Company or a Designated Subsidiary for more than 20 hours a week.
Notwithstanding any other provision herein, individuals who are not
contemporaneously classified as employees of the Company or a Designated
Subsidiary for purposes of the Company’s or applicable Designated Subsidiary’s
payroll system are not considered to be eligible employees of the Company or any
Designated Subsidiary and shall not be eligible to participate in the Plan. In
the event any such individuals are reclassified as employees of the Company or a
Designated Subsidiary for any purpose, including, without limitation, common law
or statutory employees, by any action of any third party, including,


2

--------------------------------------------------------------------------------




without limitation, any government agency, or as a result of any private
lawsuit, action or administrative proceeding, such individuals shall,
notwithstanding such reclassification, remain ineligible for participation.
Notwithstanding the foregoing, the exclusive means for individuals who are not
contemporaneously classified as employees of the Company or a Designated
Subsidiary on the Company’s or Designated Subsidiary’s payroll system to become
eligible to participate in this Plan is through an amendment to this Plan, duly
executed by the Company, which specifically renders such individuals eligible to
participate herein.
4.Participation.
(a)Participants. An eligible employee who is not a Participant on any Offering
Date may participate in such Offering by submitting an enrollment form to his or
her appropriate payroll location at least 10 calendar days before the Offering
Date (or by such other deadline as shall be established by the Administrator for
the Offering).
(b)Enrollment. The enrollment form will (a) state a whole percentage to be
deducted from an eligible employee’s Compensation (as defined in Section 11) per
pay period, (b) authorize the purchase of Common Stock in each Offering in
accordance with the terms of the Plan and (c) specify the exact name or names in
which shares of Common Stock purchased for such individual are to be issued
pursuant to Section 10. An employee who does not enroll in accordance with these
procedures will be deemed to have waived the right to participate. Unless a
Participant files a new enrollment form or withdraws from the Plan, such
Participant’s deductions and purchases will continue at the same percentage of
Compensation for future Offerings, provided he or she remains eligible.
(c)Notwithstanding the foregoing, participation in the Plan will neither be
permitted nor be denied contrary to the requirements of the Code.


3

--------------------------------------------------------------------------------




5.Employee Contributions. Each eligible employee may authorize payroll
deductions at a minimum of one percent up to a maximum of fifteen percent of
such employee’s Compensation for each pay period. The Company will maintain book
accounts showing the amount of payroll deductions made by each Participant for
each Offering. No interest will accrue or be paid on payroll deductions.
6.Deduction Changes. Except as may be determined by the Administrator in advance
of an Offering, a Participant may not increase or decrease his or her payroll
deduction during any Offering, but may increase or decrease his or her payroll
deduction with respect to the next Offering (subject to the limitations of
Section 5) by filing a new enrollment form at least 15 business days before the
next Offering Date (or by such other deadline as shall be established by the
Administrator for the Offering). The Administrator may, in advance of any
Offering, establish rules permitting a Participant to increase, decrease or
terminate his or her payroll deduction during an Offering.
7.Withdrawal. A Participant may withdraw from participation in the Plan once by
delivering a written notice of withdrawal to his or her appropriate payroll
location. The Participant’s withdrawal will be effective as of the next business
day. Following a Participant’s withdrawal, the Company will promptly refund such
individual’s entire account balance under the Plan to him or her (after payment
for any Common Stock purchased before the effective date of withdrawal). Partial
withdrawals are not permitted. Such an employee may not begin participation
again during the remainder of the Offering, but may enroll in a subsequent
Offering in accordance with Section 4.
8.Grant of Options. On each Offering Date, the Company will grant to each
eligible employee who is then a Participant in the Plan an option (“Option”) to
purchase on the last day


4

--------------------------------------------------------------------------------




of such Offering (the “Exercise Date”), at the Option Price hereinafter provided
for, the lower of (a)  up to a whole number of shares of Common Stock determined
by multiplying $2,083 by the number of full months in the Offering and dividing
the result by the Fair Market Value of the Common Stock on the Offering Date,
and (b) such other lesser maximum number of shares as shall have been
established by the Administrator in advance of the Offering; provided, however,
that such Option shall be subject to the limitations set forth below. Each
Participant’s Option shall be exercisable only to the extent of such
Participant’s accumulated payroll deductions on the Exercise Date. The purchase
price for each share purchased under each Option (the “Option Price”) will be 85
percent of the Fair Market Value of the Common Stock on the Offering Date or the
Exercise Date, whichever is less.
Notwithstanding the foregoing, no Participant may be granted an option hereunder
if such Participant, immediately after the option was granted, would be treated
as owning stock possessing five percent or more of the total combined voting
power or value of all classes of stock of the Company or any Parent or
Subsidiary (as defined in Section 11). For purposes of the preceding sentence,
the attribution rules of Section 424(d) of the Code shall apply in determining
the stock ownership of a Participant, and all stock which the Participant has a
contractual right to purchase shall be treated as stock owned by the
Participant. In addition, no Participant may be granted an Option which permits
his or her rights to purchase stock under the Plan, and any other employee stock
purchase plan of the Company and its Parents and Subsidiaries, to accrue at a
rate which exceeds $25,000 of the fair market value of such stock (determined on
the option grant date or dates) for each calendar year in which the Option is
outstanding at any time. The purpose of the limitation in the preceding sentence
is to comply with Section 423(b)(8) of the Code and shall be applied taking
Options into account in the order in which they were granted


5

--------------------------------------------------------------------------------




9.Exercise of Option and Purchase of Shares. Each employee who continues to be a
Participant in the Plan on the Exercise Date shall be deemed to have exercised
his or her Option on such date and shall acquire from the Company such number of
whole shares of Common Stock reserved for the purpose of the Plan as his or her
accumulated payroll deductions on such date will purchase at the Option Price,
subject to any other limitations contained in the Plan. Any amount remaining in
a Participant’s account at the end of an Offering solely by reason of the
inability to purchase a fractional share will be carried forward to the next
Offering; any other balance remaining in a Participant’s account at the end of
an Offering will be refunded to the Participant promptly.
10.Issuance of Certificates. Certificates representing shares of Common Stock
purchased under the Plan may be issued only in the name of the employee, in the
name of the employee and another person of legal age as joint tenants with
rights of survivorship, or in the name of a broker authorized by the employee to
be his, her or their, nominee for such purpose.
11.Definitions.
The term “Compensation” means the amount of base pay, prior to salary reduction
pursuant to Sections 125, 132(f) or 401(k) of the Code, but excluding overtime,
commissions, incentive or bonus awards and allowances and reimbursements for
expenses such as relocation allowances or travel expenses, income or gains on
the exercise of Company stock options, and similar items.
The term “Designated Subsidiary” means any present or future Subsidiary (as
defined below) that has been designated by the Board to participate in the Plan.
The Board may so designate any Subsidiary, or revoke any such designation, at
any time and from time to time,


6

--------------------------------------------------------------------------------




either before or after the Plan is approved by the stockholders. The current
list of Designated Subsidiaries is attached hereto as Appendix A.
The term “Fair Market Value of the Common Stock” on any given date means the
fair market value of the Common Stock determined in good faith by the
Administrator; provided, however, that if the Common Stock is admitted to
quotation on the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”), NASDAQ Global Market or another national securities exchange,
the determination shall be made by reference to the closing price on such date.
If there is no closing price for such date, the determination shall be made by
reference to the last date preceding such date for which there is a closing
price.
The term “Initial Public Offering” means the first underwritten, firm commitment
public offering pursuant to an effective registration statement under the
Securities Act of 1933, as amended, covering the offer and sale by the Company
of its equity securities, or such other event as a result of or following which
the Company’s Common Stock shall be publicly held.
The term “Parent” means a “parent corporation” with respect to the Company, as
defined in Section 424(e) of the Code.
The term “Participant” means an individual who is eligible as determined in
Section 3 and who has complied with the provisions of Section 4.
The term “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Section 424(f) of the Code.
12.Rights on Termination of Employment. If a Participant’s employment terminates
for any reason before the Exercise Date for any Offering, payroll deductions
will cease on date of termination and the balance in the Participant’s account
will be paid to such Participant or, in the case of such Participant’s death, to
his or her designated


7

--------------------------------------------------------------------------------




beneficiary as if such Participant had withdrawn from the Plan under Section 7.
An employee will be deemed to have terminated employment, for this purpose, if
the corporation that employs him or her, having been a Designated Subsidiary,
ceases to be a Subsidiary, or if the employee is transferred to any corporation
other than the Company or a Designated Subsidiary. An employee will not be
deemed to have terminated employment for this purpose, if the employee is on an
approved leave of absence for military service or sickness or for any other
purpose approved by the Company, if the employee’s right to reemployment is
guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise
provides in writing.
13.Special Rules. Notwithstanding anything herein to the contrary, the
Administrator may adopt special rules applicable to the employees of a
particular Designated Subsidiary, whenever the Administrator determines that
such rules are necessary or appropriate for the implementation of the Plan in a
jurisdiction where such Designated Subsidiary has employees; provided that such
rules are consistent with the requirements of Section 423(b) of the Code. Any
special rules established pursuant to this Section 13 shall, to the extent
possible, result in the employees subject to such rules having substantially the
same rights as other Participants in the Plan.
14.Optionees Not Stockholders. Neither the granting of an Option to a
Participant nor the deductions from his or her pay shall constitute such
Participant a holder of the shares of Common Stock covered by an Option under
the Plan until such shares have been purchased by and issued to him or her.


8

--------------------------------------------------------------------------------




15.Rights Not Transferable. Rights under the Plan are not transferable by a
Participant other than by will or the laws of descent and distribution, and are
exercisable during the Participant’s lifetime only by the Participant.
16.Application of Funds. All funds received or held by the Company under the
Plan may be combined with other corporate funds and may be used for any
corporate purpose.
17.Adjustment in Case of Changes Affecting Common Stock. In the event of a
subdivision of outstanding shares of Common Stock, the payment of a dividend in
Common Stock or any other change affecting the Common Stock, the number of
shares approved for the Plan and the share limitation set forth in Section 8
shall be equitably or proportionately adjusted to give proper effect to such
event.
18.Amendment of the Plan. The Board may at any time and from time to time amend
the Plan in any respect, except that without the approval within 12 months of
such Board action by the stockholders, no amendment shall be made increasing the
number of shares approved for the Plan or making any other change that would
require stockholder approval in order for the Plan, as amended, to qualify as an
“employee stock purchase plan” under Section 423(b) of the Code.
19.Insufficient Shares. If the total number of shares of Common Stock that would
otherwise be purchased on any Exercise Date plus the number of shares purchased
under previous Offerings under the Plan exceeds the maximum number of shares
issuable under the Plan, the shares then available shall be apportioned among
Participants in proportion to the amount of payroll deductions accumulated on
behalf of each Participant that would otherwise be used to purchase Common Stock
on such Exercise Date.


9

--------------------------------------------------------------------------------




20.Termination of the Plan. The Plan may be terminated at any time by the Board.
Upon termination of the Plan, all amounts in the accounts of Participants shall
be promptly refunded.
21.Governmental Regulations. The Company’s obligation to sell and deliver Common
Stock under the Plan is subject to obtaining all governmental approvals required
in connection with the authorization, issuance, or sale of such stock.
22.Governing Law. This Plan and all Options and actions taken thereunder shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, applied without regard to conflict of law principles.
23.Issuance of Shares. Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.
24.Tax Withholding. Participation in the Plan is subject to any minimum required
tax withholding on income of the Participant in connection with the Plan. Each
Participant agrees, by entering the Plan, that the Company and its Subsidiaries
shall have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant, including shares issuable under the Plan.
25.Notification Upon Sale of Shares. Each Participant agrees, by entering the
Plan, to give the Company prompt notice of any disposition of shares purchased
under the Plan.
26.Effective Date and Approval of Shareholders. The Plan shall take effect on
the date immediately preceding the date of the Company’s Initial Public
Offering, subject to approval by the holders of a majority of the votes cast at
a meeting of stockholders at which a quorum is present or by written consent of
the stockholders.




10

--------------------------------------------------------------------------------




EFFECTIVE DATE: January 25, 2017


DATE AMENDED BY BOARD OF DIRECTORS: October 4, 2017






11